                 Case: 18-15095        Doc: 18      Filed: 01/31/19      Page: 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


In Re:


Lynn Ester Griffin                                          Case No. 18-15095-JDL
Chaleta Brazil Griffin                                      Chapter 13

          Debtors.


             NOTICE OF INTENT NOT TO PAY CLAIM AS SECURED CLAIM

TO:

ARMY & AIR FORCE EXCHANGE SVC                        ACCOUNT NO. 9944


         You filed a proof of claim asserting a secured claim in the above-referenced case in the amount

of $4,457.54 on January 30, 2019. Please take notice that the Trustee will not pay your claim as filed

because it is not provided for as a secured claim in the filed Chapter 13 plan.

         Unless an order is entered providing for payment of your claim as a secured claim, your claim

will be treated as an unsecured claim for distribution purposes under the Chapter 13 plan. If you

disagree with the treatment of your claim in accordance with this notice, you must take legal action to

obtain an order providing for payment of your claim as a secured claim.
               Case: 18-15095         Doc: 18     Filed: 01/31/19      Page: 2 of 2




                                                  Respectfully submitted,

                                                  /s/ John Hardeman
                                                  John Hardeman, Trustee
                                                  321 Dean A. McGee Avenue
                                                  PO Box 1948
                                                  Oklahoma City, OK 73101
                                                  13trustee@chp13okc.com
                                                  Tel: (405) 236-4843
                                                  Fax: (405) 236-1004


                                CERTIFICATE OF MAILING

       This is to certify that on January 31, 2019, a true and correct copy of the foregoing document

was served by U.S. Mail, first class, postage prepaid, on the following:

Lynn Ester Griffin                                ARMY & AIR FORCE EXCHANGE SVC
Chaleta Brazil Griffin                            ATTN GC-G
11 NW Bent Tree Circle                            3911 S WALTON WALKER BLVD
Lawton, OK 73505                                  DALLAS, TX 75236


                                                 s/John Hardeman
                                                 John Hardeman, Trustee

                                                                                   bd
